354 S.W.3d 672 (2011)
Jeffrey K. PRESSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96431.
Missouri Court of Appeals, Eastern District, Division One.
December 20, 2011.
*673 Roxanna A. Mason, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Jeffrey K. Presson ("Movant") appeals from the motion court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He argues that his motion was sufficient to warrant an evidentiary hearing and demonstrate ineffective assistance of counsel. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).